McAdam, J.
The plaintiff sues as receiver of the El Paso National Bank of Texas, to recover from the defendant an assessment for which it is alleged he became liable as a stockholder of the bank. The plaintiff received his appointment from the Comptroller of the Currency, pursuant to' the power vested in said Comptroller by the acts of-Congress. A receiver appointed under the laws of the United States need not appeal anywhere within the nation to the doctrine of comity. His rights and powers are alike in all the States. The United States is not a foreign sovereignty as regards the several States, but is a concurrent, and, within its jurisdiction, paramount sovereignty. Claflin v. Houseman, 93 U. S. 130. Or, as is said in the Matter of Merriam, 141 N. Y. at p. 485, “ The United States is a government and. body politic and corporate, ordained and established by the American people acting through the sovereignty of all the states.” The plaintiff is, therefore, not a foreign receiver (Peters v. Foster, 56 Hun, 607); so that the defendant is not entitled to security as matter of right, and, if there is a discretionary power in the court to compel the giving -of the security, it will not be exercised.
Motion denied, without costs.